Exhibit 10.1

IGNYTA, INC.

2014 INCENTIVE AWARD PLAN

RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND

RESTRICTED STOCK UNIT AWARD AGREEMENT

Ignyta, Inc., a Delaware corporation (the “Company”), pursuant to its 2014
Incentive Award Plan (the “Plan”), hereby grants to the holder listed below
(“Holder”), an award of restricted stock units (“Restricted Stock Units” or
“RSUs”) with respect to the number of shares of the Company’s Common Stock (the
“Shares”) set forth below. This award for Restricted Stock Units (this “Award”)
is subject to all of the terms and conditions as set forth herein and in the
Restricted Stock Unit Award Agreement attached hereto as Exhibit A (the
“Restricted Stock Unit Agreement”) and the Plan, each of which are incorporated
herein by reference. Unless otherwise defined herein, the terms defined in the
Plan shall have the same defined meanings in this Grant Notice and the
Restricted Stock Unit Agreement.

 

Holder:

                                                                               
                                                                   

Grant Date:

                                                                               
                                                                   

Total Number of RSUs:

                                                                               
                                                                   

Distribution Schedule:

Subject to the terms of the Restricted Stock Unit Agreement, the RSUs shall be
distributable in accordance with Section 1.1 of the Restricted Stock Unit
Agreement.

Vesting Schedule:

Subject to the terms of the Restricted Stock Unit Agreement, the RSUs shall vest
as follows:                                      
                                         
                                                                   
                                                                               
                                                                   

By Holder’s signature below, Holder agrees to be bound by the terms and
conditions of the Plan, the Agreement and the Grant Notice. Holder has reviewed
the Plan, the Agreement and the Grant Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing the Grant Notice
and fully understands all provisions of the Plan, the Agreement and the Grant
Notice. Holder hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan, the Agreement or the Grant Notice.

 

IGNYTA, INC. HOLDER By:

 

By:

 

Print Name:

 

Print Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT A

TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (this “Agreement”) is attached,
the Company has granted to Holder the right to receive the number of RSUs set
forth in the Grant Notice, subject to all of the terms and conditions set forth
in this Agreement, the Grant Notice and the Plan.

ARTICLE I

AWARD OF RESTRICTED STOCK UNITS

1.1 Award of Restricted Stock Units.

(a) Award. In consideration of Holder’s continued employment with the Company or
any Subsidiary thereof and for other good and valuable consideration, the
Company hereby grants to Holder the right to receive the number of RSUs set
forth in the Grant Notice, subject to all of the terms and conditions set forth
in this Agreement, the Grant Notice and the Plan. Prior to actual issuance of
any Shares, the RSUs and the Award represent an unsecured obligation of the
Company, payable only from the general assets of the Company.

(b) Vesting. The RSUs subject to the Award shall vest in accordance with the
Vesting Schedule set forth in the Grant Notice. Unless and until the RSUs have
vested in accordance with the Vesting Schedule set forth in the Grant Notice,
Holder will have no right to any distribution with respect to such RSUs. Except
as set forth in the Vesting Schedule set forth in the Grant Notice, in the event
of Holder’s Termination of Service prior to the vesting of all of the RSUs, any
unvested RSUs will terminate automatically without any further action by the
Company and be forfeited without further notice and at no cost to the Company.

(c) Distribution of RSUs.

(i) Shares shall be distributed to Holder (or in the event of Holder’s death, to
his or her estate) with respect to such Holder’s vested RSUs within sixty
(60) days following the vesting date of the RSUs as specified in the Vesting
Schedule set forth in the Grant Notice, subject to the terms and provisions of
the Plan and this Agreement.

(ii) Unless otherwise determined by the Administrator, all distributions shall
be made by the Company in the form of whole Shares.

(iii) Neither the time nor form of distribution of Shares with respect to the
RSUs may be changed, except as may be permitted by the Administrator in
accordance with the Plan and Section 409A of the Code and the Treasury
Regulations thereunder.

(d) Generally. Shares issued under the Award shall be issued to Holder or
Holder’s beneficiaries, as the case may be, at the sole discretion of the
Administrator, in either (i) uncertificated form, with the Shares recorded in
the name of Holder in the books and records of the Company’s transfer agent with
appropriate notations regarding the restrictions on transfer imposed pursuant to
this Agreement; or (ii) certificate form. In no event will fractional shares be
issued upon settlement of the

 

A-1



--------------------------------------------------------------------------------

Award. All distributions shall be made by the Company in the form of whole
Shares. In lieu of any fractional Share, the Company shall make a cash payment
to Holder equal to the Fair Market Value of such fractional Share on the date
the RSUs are settled pursuant to this Section 1.1.

1.2 Tax Withholding. Notwithstanding any other provision of this Agreement:

(a) The Company and its Subsidiaries have the authority to deduct or withhold,
or require Holder to remit to the Company or the applicable Subsidiary, an
amount sufficient to satisfy applicable federal, state, local and foreign taxes
(including the employee portion of any FICA obligation) required by law to be
withheld with respect to any taxable event arising pursuant to this Agreement.
The Company and its Subsidiaries may withhold or Holder may make such payment in
one or more of the forms specified below:

(i) by cash or check made payable to the Company or the Subsidiary with respect
to which the withholding obligation arises;

(ii) by the deduction of such amount from other compensation payable to Holder;

(iii) with respect to any tax withholding obligation arising in connection with
the distribution of the RSUs, by requesting that the Company and its
Subsidiaries withhold a net number of vested Shares otherwise issuable pursuant
to the RSUs having a then current Fair Market Value not exceeding the amount
necessary to satisfy the tax withholding obligation of the Company and its
Subsidiaries based on the minimum applicable statutory withholding rates for
federal, state, local and foreign income tax and payroll tax purposes;

(iv) with respect to any tax withholding obligation arising in connection with
the distribution of the RSUs, with the consent of the Administrator, by
tendering to the Company vested Shares having a then current Fair Market Value
not exceeding the amount necessary to satisfy the tax withholding obligation of
the Company and its Subsidiaries based on the minimum applicable statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes;

(v) with respect to any withholding taxes arising in connection with the
distribution of the RSUs, through the delivery of a notice that Holder has
placed a market sell order with a broker acceptable to the Company with respect
to Shares then issuable to Holder pursuant to the RSUs, and that the broker has
been directed to pay a sufficient portion of the net proceeds of the sale to the
Company or the Subsidiary with respect to which the tax withholding obligation
arises in satisfaction of such withholding taxes; provided that payment of such
proceeds is then made to the Company or the applicable Subsidiary at such time
as may be required by the Administrator, but in any event not later than the
settlement of such sale; or

(vi) in any combination of the foregoing.

(b) With respect to any withholding taxes arising in connection with the RSUs,
in the event Holder does not provide timely payment of all sums required
pursuant to Section 1.2(a), the Company shall have the right, but not the
obligation, to treat such failure as an election by Holder to satisfy all or any
portion of Holder’s required payment obligation pursuant to Section 1.2(a)(iii)
above. The Company shall not be obligated to deliver any certificate
representing Shares issuable with respect to the RSUs to Holder or his or her
legal representative unless and until Holder or his or her legal representative
shall have paid or otherwise satisfied in full the amount of all federal, state,
local and foreign taxes applicable with respect to the taxable income of Holder
resulting from the vesting of the

 

A-2



--------------------------------------------------------------------------------

RSUs, the distribution of the Shares issuable with respect thereto, or any other
taxable event related to the RSUs, provided that no payment shall be delayed
under this Section 1.2 if such delay will result in a violation of Section 409A
of the Code.

(c) In the event any tax withholding obligation arising in connection with the
RSUs will be satisfied under Section 1.2(a)(iii), then the Company may elect to
instruct any brokerage firm determined acceptable to the Company for such
purpose to sell on Holder’s behalf a whole number of shares from those Shares
then issuable to Holder pursuant to the RSUs as the Company determines to be
appropriate to generate cash proceeds sufficient to satisfy the tax withholding
obligation and to remit the proceeds of such sale to the Company or the
Subsidiary with respect to which the withholding obligation arises. Holder’s
acceptance of this Award constitutes Holder’s instruction and authorization to
the Company and such brokerage firm to complete the transactions described in
this Section 1.2(c), including the transactions described in the previous
sentence, as applicable.

(d) Holder is ultimately liable and responsible for all taxes owed in connection
with the RSUs, regardless of any action the Company or any Subsidiary takes with
respect to any tax withholding obligations that arise in connection with the
RSUs. Neither the Company nor any Subsidiary makes any representation or
undertaking regarding the treatment of any tax withholding obligation in
connection with the awarding, vesting or payment of the RSUs or the subsequent
sale of Shares. The Company and the Subsidiaries do not commit and are under no
obligation to structure the RSUs to reduce or eliminate Holder’s tax liability.

1.3 Conditions to Issuance of Stock Certificates. The Company shall not be
required to issue or deliver any Shares then issuable to Holder pursuant to the
RSUs prior to fulfillment of all of the following conditions: (a) the admission
of such Shares to listing on all stock exchanges on which such Shares are then
listed, (b) the completion of any registration or other qualification of such
Shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or other governmental regulatory body, which
the Administrator shall, in its absolute discretion, deem necessary or
advisable, (c) the obtaining of any approval or other clearance from any state
or federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable, and (d) the receipt of full
payment of any applicable withholding tax in accordance with Section 1.2 by the
Company or its Subsidiary with respect to which the applicable withholding
obligation arises.

ARTICLE II

RESTRICTIONS

2.1 Award and Interests Not Transferable. This Award, including the RSUs awarded
hereunder, may not be sold, pledged, assigned or transferred in any manner other
than by will or the laws of descent and distribution or, subject to the consent
of the Administrator, pursuant to a DRO, unless and until the Shares issuable
pursuant to the Award have been issued, and all restrictions applicable to such
Shares have lapsed. This Award and the rights and privileges conferred hereby,
including the RSUs awarded hereunder, shall not be liable for the debts,
contracts or engagements of Holder or his or her successors in interest and
shall not be subject to disposition by transfer, alienation, anticipation,
pledge, encumbrance, assignment or any other means whether such disposition be
voluntary or involuntary or by operation of law by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy),
and any attempted disposition thereof shall be null and void and of no effect,
except to the extent that such disposition is permitted by the preceding
sentence.

 

A-3



--------------------------------------------------------------------------------

2.2 Rights as Stockholder. Neither Holder nor any person claiming under or
through Holder shall have any of the rights or privileges of a stockholder of
the Company in respect of any Shares issuable hereunder unless and until
certificates representing such Shares (which may be in uncertificated form) will
have been issued and recorded on the books and records of the Company or its
transfer agents or registrars, and delivered to Holder (including through
electronic delivery to a brokerage account). After such issuance, recordation
and delivery, Holder shall have all the rights of a stockholder of the Company,
including with respect to the right to vote the Shares and the right to receive
any cash or share dividends or other distributions paid to or made with respect
to the Shares.

2.3 Forfeiture and Claw-Back Provisions. Holder hereby acknowledges and agrees
that the Award is subject to the provisions of Section 11.5 of the Plan.

2.4 Trading Restrictions. The Company may establish reasonably appropriate
periods from time to time during which Holder’s ability to engage in
transactions involving the Shares is subject to specific restrictions
(“Restricted Periods”). Holder may be subject to restrictions giving rise to a
Restricted Period for any reason that the Company determines appropriate,
including, restrictions generally applicable to employees or groups of employees
or restrictions applicable to Holder during an investigation of allegations of
misconduct or conduct detrimental to the Company or any Subsidiary by Holder.

ARTICLE III

OTHER PROVISIONS

3.1 Administration. The Administrator shall have the power to interpret the
Plan, this Agreement and the Grant Notice and to adopt such rules for the
administration, interpretation and application of the Plan, this Agreement and
the Grant Notice as are consistent therewith and to interpret, amend or revoke
any such rules. All actions taken and all interpretations and determinations
made by the Administrator will be final and binding upon Holder, the Company and
all other interested persons. To the extent allowable pursuant to Applicable
Law, no member of the Committee or the Board will be personally liable for any
action, determination or interpretation made with respect to the Plan, this
Agreement or the Grant Notice.

3.2 Adjustments. Holder acknowledges that the Award, including the vesting of
the Award and the number of Shares subject to the Award, is subject to
adjustment in the discretion of the Administrator upon the occurrence of certain
events as provided in this Agreement and Section 13.2 of the Plan.

3.3 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to Holder
shall be addressed to Holder at Holder’s last address reflected on the Company’s
records. By a notice given pursuant to this Section 3.3, either party may
hereafter designate a different address for notices to be given to that party.
Any notice shall be deemed duly given when sent via email or when sent by
certified mail (return receipt requested) and deposited (with postage prepaid)
in a post office or branch post office regularly maintained by the United States
Postal Service.

3.4 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

 

A-4



--------------------------------------------------------------------------------

3.5 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

3.6 Conformity to Securities Laws. Holder acknowledges that the Plan, this
Agreement and the Grant Notice are intended to conform to the extent necessary
with all Applicable Laws, including, without limitation, the provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated thereunder by the Securities and Exchange Commission and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the RSUs are granted and may vest
or be settled, only in such a manner as to conform to Applicable Law. To the
extent permitted by Applicable Law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to Applicable Law.

3.7 Tax Representations. Holder has reviewed with Holder’s own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by the Grant Notice and this Agreement. Holder is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. Holder understands that Holder (and not the
Company) shall be responsible for Holder’s own tax liability that may arise as a
result of this investment or the transactions contemplated by this Agreement.

3.8 Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the Award in any material way without the prior written consent
of Holder.

3.9 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement shall be binding upon
Holder and his or her heirs, executors, administrators, successors and assigns.

3.10 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Holder is subject to Section 16 of
the Exchange Act, the Plan, the RSUs, the Grant Notice and this Agreement shall
be subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
of the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by Applicable Law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

3.11 Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon Holder any right to continue to serve as an employee or other
service provider of the Company or any Subsidiary or shall interfere with or
restrict in any way the rights of the Company and its Subsidiaries, which rights
are hereby expressly reserved, to discharge or terminate the services of Holder
at any time for any reason whatsoever, with or without cause, except to the
extent expressly provided otherwise in a written agreement between the Company
or a Subsidiary and Holder.

3.12 Entire Agreement. The Plan, the Grant Notice and this Agreement constitute
the entire agreement of the parties and supersede in their entirety all oral,
implied or written promises, statements, understandings, undertakings and
agreements between the Company and Holder with respect to the subject matter
hereof, including without limitation, any other oral, implied or written
promises, statements, understandings, undertakings or agreements by the Company
or any of its representatives regarding equity awards to be awarded to Holder by
the Company.

 

A-5



--------------------------------------------------------------------------------

3.13 Paperless Administration. By accepting this Award, Holder hereby agrees to
receive documentation related to the Award by electronic delivery, such as a
system using an internet website or interactive voice response, maintained by
the Company or a third party designated by the Company.

3.14 Section 409A. This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”), and,
accordingly, the Shares issuable pursuant to the RSUs hereunder shall be
distributed to Holder no later than the later of: (i) the fifteenth (15th) day
of the third month following Holder’s first taxable year in which such RSUs are
no longer subject to a substantial risk of forfeiture, and (ii) the fifteenth
(15th) day of the third month following first taxable year of the Company in
which such RSUs are no longer subject to substantial risk of forfeiture, as
determined in accordance with Section 409A and any Treasury Regulations and
other guidance issued thereunder. However, notwithstanding any other provision
of the Plan, this Agreement and the Grant Notice, if at any time the
Administrator determines that this Award (or any portion thereof) may be subject
to Section 409A, the Administrator shall have the right in its sole discretion
(without any obligation to do so or to indemnify Holder or any other person for
failure to do so) to adopt such amendments to the Plan, this Agreement or the
Grant Notice, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate for this Award either
to be exempt from the application of Section 409A or to comply with the
requirements of Section 409A. For purposes of Section 409A (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)),
each payment that Holder may be eligible to receive under this Agreement shall
be treated as a separate and distinct payment.

3.15 Agreement Severable. In the event that any provision of the Grant Notice or
this Agreement is held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.

3.16 Limitation on Holder’s Rights. Participation in the Plan confers no rights
or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Holder shall have only the rights of
a general unsecured creditor of the Company with respect to amounts credited and
benefits payable, if any, with respect to the RSUs, and rights no greater than
the right to receive the Shares as a general unsecured creditor with respect to
RSUs, as and when settled pursuant to the terms hereof.

3.17 Counterparts. The Grant Notice may be executed in one or more counterparts,
including by way of any electronic signature, subject to Applicable Law, each of
which shall be deemed an original and all of which together shall constitute one
instrument.

3.18 Broker-Assisted Sales. In the event of any broker-assisted sale of Shares
in connection with the payment of withholding taxes as provided in
Section 1.2(a)(iii) or (v): (a) any Shares to be sold through a broker-assisted
sale will be sold on the day the tax withholding obligation arises or as soon
thereafter as practicable; (b) such Shares may be sold as part of a block trade
with other participants in the Plan in which all participants receive an average
price; (c) Holder will be responsible for all broker’s fees and other costs of
sale, and Holder agrees to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any such sale; (d) to the extent
the proceeds of such sale exceed

 

A-6



--------------------------------------------------------------------------------

the applicable tax withholding obligation, the Company agrees to pay such excess
in cash to Holder as soon as reasonably practicable; (e) Holder acknowledges
that the Company or its designee is under no obligation to arrange for such sale
at any particular price, and that the proceeds of any such sale may not be
sufficient to satisfy the applicable tax withholding obligation; and (f) in the
event the proceeds of such sale are insufficient to satisfy the applicable tax
withholding obligation, Holder agrees to pay immediately upon demand to the
Company or its Subsidiary with respect to which the tax withholding obligation
arises an amount in cash sufficient to satisfy any remaining portion of the
Company’s or the applicable Subsidiary’s tax withholding obligation.

* * * * *

 

A-7